Exhibit 10(dd)

 

EMPLOYMENT AGREEMENT

 

 

THIS AGREEMENT (“Agreement”), dated as of December 31, 2003, between SIX FLAGS,
INC., a Delaware corporation, SIX FLAGS OPERATIONS, INC., a Delaware corporation
(together with Six Flags, Inc., the “Company”), and KIERAN E. BURKE (the
“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive is and has been for more than fourteen years the Chief
Executive Officer of the Company;

 

WHEREAS, the Executive possesses an intimate knowledge of the business and
affairs of the Company;

 

WHEREAS, the Executive and the Company are parties to an Employment Agreement,
dated as of July 31, 1997, as amended (as amended, the “Prior Agreement”) that
terminates on the date hereof.

 

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
Executive’s contribution as Chairman of the Board and Chief Executive Officer to
the growth and success of the Company has been substantial and desires to assure
the Company the continued employment of the Executive as Chairman of the Board
and Chief Executive Officer of the Company and to compensate him therefor; and

 

WHEREAS, the Executive desires to continue to serve as Chairman of the Board and
Chief Executive Officer of the Company, on the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual promises, representations and
warranties set forth herein, and for other good and valuable consideration, it
is hereby agreed as follows:

 

1.             Certain Definitions.  As used herein, the following terms shall
have the following meanings:

 

“Actual EBITDA” for any year means EBITDA for such year, provided that (i) if,
during such year, the Company or any Subsidiary acquires (an “Acquisition”) (A)
capital stock (or other equity interests) of any person (other than a person
which was, prior thereto, a Subsidiary), whether by acquisition, merger,
consolidation or otherwise, and, by virtue of such acquisition, the results of
operations of such person for any portion of such year were consolidated with
those of the Company and its Subsidiaries in the preparation of the Company’s
consolidated financial statements for such year or (B) all or substantially all
of the assets of any person or any operating unit of any person, and, in either
case, such Acquisition was not

 

--------------------------------------------------------------------------------


 

contemplated in the preparation of Budgeted EBITDA for such year, the results of
operations of such person or attributable to such assets and the costs and
expenses (including financing costs) incurred by the Company or any Subsidiary
in connection with, or arising out of, such Acquisition shall be disregarded in
the calculation of Actual EBITDA for such year, (ii) if, during such year, the
Company or any Subsidiary disposes of (a “Disposition”) (A) the capital stock
(or other equity interests of any person, whether by sale, merger, consolidation
or otherwise or (B) all or substantially all of the assets of any operating unit
of the Company or any Subsidiary and, in either case, such Disposition was not
contemplated in the preparation of Budgeted EBITDA for such year, the results of
operations of such person or attributable to such assets for periods prior to
the Disposition and the costs and expenses incurred by the Company or any
Subsidiary in connection with, or arising out of, such Disposition shall be
disregarded in the calculation of Actual EBITDA for such year and (iii) in
determining Actual EBITDA for any year, the Committee may (but will not be
required to) increase (but not decrease) EBITDA by an amount that the Committee
reasonably deems to be appropriate to eliminate or offset the effects upon
EBITDA for such year of events the Committee deems extraordinary or unusual in
nature.

 

“Affiliate” of a person shall mean any other person that directly or indirectly
controls, is controlled by, or is under common control with the person
specified.  For the purposes of this Agreement, “control,” when used with
respect to any person, shall mean the power to direct the management and
policies of such person, whether through the ownership of securities, by
contract or otherwise.

 

“Base Salary” shall have the meaning provided in Section 5(a).

 

“Board” shall have the meaning provided in the fourth recital to this Agreement.

 

“Bonus” shall have the meaning provided in Section 5(b).

 

“Budgeted EBITDA” for any year means the amount of EBITDA that the Company
projects to achieve during such year, as specified in the definitive annual
budget of the Company for such year approved by the Board, provided that, if the
Company or any Subsidiary during any year consummates a Disposition that was not
contemplated by the Budgeted EBITDA, for such year, the term “Budgeted EBITDA”
will not include the amount of EBITDA included therein in respect of the assets
or business that was the subject of such Disposition

 

“Cause” shall mean (i) the willful or repeated failure of the Executive to
perform his obligations hereunder as provided herein, provided that such Cause
shall not exist unless the Company shall first have provided the Executive with
written notice specifying in reasonable detail the factors constituting such
failure and such failure shall not have been cured by the Executive within 30
days after such notice; (ii) the conviction of the Executive of a crime which
constitutes a felony involving moral turpitude under applicable law or the
entering by him of a plea of guilty or nolo contendere with respect thereto;
(iii) the commission by the Executive of any act involving fraud,
misappropriation of Company funds or other gross misconduct injurious to the
Company; (iv) the good faith determination by the Board that the Executive is
dependent upon alcohol or drugs; or (v) the determination by the Board that the
Executive has violated in any material respect the provisions of Sections 4(c)
or 13(c) hereof.

 

2

--------------------------------------------------------------------------------


 

“Change of Control” shall have the meaning provided in the Indenture, dated as
of December 5, 2003, between the Company and The Bank of New York, as trustee,
as the same exists on the date of this Agreement.

 

“Committee” shall mean the Compensation Committee of the Board.

 

“Constructive Termination Without Cause” shall mean a termination of the
Executive’s employment at his initiative as provided in Section 10(d) below
following the occurrence, without the Executive’s prior written consent, of one
or more of the following events (except in consequence of a prior termination): 
(i) a reduction in the Executive’s then current Base Salary or in the Bonus
payable to him under Section 5(b) (except pursuant to the terms hereof) or the
termination or material reduction of any material employee benefit or perquisite
enjoyed by him during the term of this Agreement or the Prior Agreement; (ii)
the failure to elect or reelect the Executive to any of the positions in the
Company described in Section 4(a) below or removal of him from any such
position; (iii) a material diminution in the Executive’s duties or the
assignment to the Executive of duties which are materially inconsistent with his
other duties or which materially impair the Executive’s ability to function as
the Chairman of the Board and Chief Executive Officer of the Company; (iv) the
relocation of the Company’s executive office, or the Executive’s own office
location as assigned to him by the Company, to a location more than 50 miles
from New York, New York; (v) the failure of the Company to obtain the assumption
in writing of its obligations under this Agreement and the Prior Agreement by
any successor to the business of the Company on or prior to the date of a
merger, consolidation, sale or similar transaction; or (vi) the failure by the
Company to offer the Executive a new employment agreement with compensation and
benefit provisions on terms at least as favorable to the Executive as those set
forth herein (other than those provided in the first sentence of Section 9
hereof).

 

“Disability” shall mean the Executive’s inability by reason of physical or
mental illness to substantially perform his duties and responsibilities under
this Agreement for a period of 180 consecutive days or a period of in excess of
180 days during any calendar year during the Term.

 

“EBITDA” for any period means the income from operations of the Company and its
Subsidiaries for such period, plus the sum of the following, to the extent
deducted in calculating such income from operations, (i) noncash compensation
and (ii) depreciation and amortization expense, less minority interest expense,
to the extent not deducted in calculating such income from operations, in each
case for such period.  All components of EBITDA shall be determined on a
consolidated basis in accordance with generally acceptable accounting principles
in the United States as in effect as of the date of the determination of
Budgeted EBITDA for such period, consistently applied by the Company for all
periods during the Term.  Notwithstanding the foregoing, EBITDA shall for all
purposes of this Agreement be calculated for each year without recognition of
any expense incurred in connection with (i) any bonuses paid or payable to the
Executive or the Chief Financial Officer of the Company, (ii) any Restricted
Shares and Additional Restricted Shares (as defined herein and in the Prior
Agreement) heretofore or hereafter granted to those officers or to the former
Chief Operating Officer or (iii) any Options

 

3

--------------------------------------------------------------------------------


 

(as defined herein) or other stock options heretofore or hereafter granted to
such officers or to the former Chief Operating Officer.

 

“person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, government
or any other entity.

 

“Subsidiary” shall mean, in respect of any person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of capital stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers or trustees thereof is at the time
owned or controlled, directly or indirectly, by (i) such person, (ii) such
person and one or more Subsidiaries of such person or (iii) one or more
Subsidiaries of such person.

 

“Term” shall mean the period specified in Section 3 below.

 

2.             Employment.  The Company hereby agrees to continue to employ the
Executive, and the Executive hereby accepts such employment, upon the terms and
conditions set forth herein.

 

3.             Term.  Unless sooner terminated in accordance with the provisions
of Section 10 hereof, the term of the Executive’s employment under this
Agreement shall commence on January 1, 2004 and shall end on January 2, 2007
(the “Term”).

 

4.             Position and Duties.  (a)  During the Term, the Executive shall
serve as the Chairman of the Board and Chief Executive Officer of the Company
and shall have the authority, functions, duties, powers and responsibilities
normally associated with such positions and as from time to time may be
prescribed by the Board.  The Executive agrees, subject to his election as such
and without additional compensation, to serve during the Term in such additional
offices of comparable stature and responsibility to which he may be elected from
time to time in the Company’s Subsidiaries and to serve as a director and as a
member of any committee of the Board and as a director of the Company’s
Subsidiaries.

 

(b)           During the Term and subject to the provisions of Section 4(c), (i)
the Executive’s services shall be rendered on a full-time, exclusive basis, (ii)
he will apply on a full-time basis all of his skill and experience to the
performance of his duties in such employment, and shall report only to the
Board, (iii) he shall have no other employment or outside business activities
and (iv) unless the Executive otherwise consents, the headquarters for the
performance of his services shall be the executive offices of the Company in the
greater New York City area, subject to such reasonable travel as the performance
of his duties in the business of the Company may require.

 

(c)           During the Term, the Executive shall not, directly or indirectly,
without the prior written consent of the Board, render any services to any
person (other than the Company and its Subsidiaries and other persons in which
the Company may have an interest), or acquire any interest of any type in any
such other person that is in competition with the Company or any

 

4

--------------------------------------------------------------------------------


 

of its Subsidiaries or in conflict with his full-time, exclusive position as a
senior executive officer of the Company; provided, however, that the foregoing
shall not be deemed to prohibit the Executive from (i) acquiring, solely as an
investment, securities of any person which are registered under Section 12(b) or
12(g) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and which are publicly traded, so long as he is not part of any group required
to make any filing under Section 13(d) of the Exchange Act in respect of such
person and such securities do not constitute 2% or more of any class of
outstanding securities of such person, (ii) acquiring, solely as an investment,
any securities of any person (other than a person that has outstanding
securities covered by the preceding clause (i)) so long as he remains a passive
investor in such person and does not become part of any control group thereof
and so long as such person is not, directly or indirectly, in competition with
the Company or any of its Subsidiaries or (iii)(A) serving on the boards of
directors of a reasonable number of other corporations (none of which are in
competition with the Company or its Subsidiaries) or the boards of a reasonable
number of trade associations and/or charitable organizations or, with the prior
written consent of the Committee, to provide consulting services for any such
corporation, trade association and/or charitable organization, (B) engaging in
charitable activities and community affairs and (C) managing his personal
investments and affairs, provided that the activities referred to in this clause
(iii) do not in the aggregate interfere in any material respect with the proper
performance of his duties and responsibilities as the Company’s Chairman of the
Board and Chief Executive Officer.  For purposes of the foregoing, a person
shall be deemed to be in competition with the Company or any of its Subsidiaries
if it (or its Subsidiaries or Affiliates) is then engaged in any line of
business that is substantially the same as any line of business in which the
Company or any of its Subsidiaries is engaged.

 

(d)           The Company shall use its best efforts to cause the Executive to
be a member of the Board throughout the Term and shall include him in the
management slate for election as a director at every stockholders’ meeting at
which his term as a director would otherwise expire.

 

5.             Compensation.  (a)  Base Salary.  The Company shall pay or cause
to be paid to the Executive a base salary (the “Base Salary”) of (i) during the
year ending December 31, 2004, $1,000,000 per annum, and (ii) during each
succeeding calendar year (or portion thereof) during the Term an amount per
annum equal to $50,000 plus the Base Salary in effect at the end of the
immediately preceding calendar year.  The Company may increase, but not
decrease, the Base Salary at any time and from time to time during the Term. 
The Base Salary shall be payable in monthly or more frequent installments in
accordance with the Company’s regular payroll practices for senior executives.

 

(b)           Bonus.  In addition to the Base Salary, the Executive shall be
entitled to receive an annual cash bonus (the “Bonus”) in an amount equal to the
sum of (a) .00778 multiplied by the Budgeted EBITDA for the applicable year plus
(b) .02723 multiplied by the amount, if any, by which the Actual EBITDA for such
year exceeded the Budgeted EBITDA for such year; provided, however, that if in
any year, the Actual EBITDA is less than 95% of the amount of the Budgeted
EBITDA for such year, the product obtained by clause (a) above shall be
multiplied by the Applicable Percentage set forth on Exhibit A in determining
the amount of the Bonus payable with respect to such year.  The Bonus will be
payable with respect to each of the

 

5

--------------------------------------------------------------------------------


 

Company’s fiscal years ending December 31, 2004, December 31, 2005 and December
31, 2006 and, except as provided in Section 5(c), will be payable as follows: 
(i) 75% of the estimated Bonus will be paid to the Executive in the immediately
succeeding January; and (ii) the remaining amount of the Bonus over the amount
previously paid in January of that year will be paid to the Executive not later
than 80 days after the end of the preceding year.

 

Within 75 days following the end of each applicable year during the Term, the
independent public accountants of the Company shall deliver to the Committee a
certificate setting forth the calculation of EBITDA for such year based on the
Company’s audited financial statements for such year and, if applicable, an
agreed upon procedure report on all adjustments to EBITDA required by clauses
(i) and (ii) of the definition of Actual EBITDA and by the provisions of Section
5(c)(i).  Within 80 days after the end of each such year, the Committee shall
deliver to the Executive a notice, in reasonable detail, showing the calculation
of Actual EBITDA for such year, the Bonus payable to the Executive under this
Section 5(b) with respect to such year and the number of Restricted Shares with
respect to which the Restriction Period has expired by virtue of such EBITDA
pursuant to Section 5(c)(i) hereof.

 

(c)           Deferred Compensation.  The Executive by timely notice delivered
to the Committee may elect to defer any portion of the Base Salary or Bonus with
respect to any year on terms reasonably acceptable to the Company, provided such
deferral does not result in the Company incurring any additional expense.

 

(d)           Options.  On January 2, 2004, the Company will grant to the
Executive under the Company’s 2001 Stock Option and Incentive Plan (the “2001
Plan”) options (the “Initial Options”) to purchase 275,000 shares of the
Company’s Common Stock, par value $.05 per share (the “Common Stock”).  The
Initial Options shall have a term of seven years, shall have an exercise price
per share equal to the “fair market value” (as defined in the 2001 Plan) of a
share of Common Stock on the date of grant; shall vest and become exercisable in
four equal annual installments, commencing on January 2, 2005, if the Executive
is employed by the Company or any Subsidiary on such vesting date, except as
otherwise provided in Section 10 hereof, and shall have such other terms and
conditions, not inconsistent with the foregoing or with any other provision of
this Agreement, as are customarily contained in the grant letters under the 2001
Plan heretofore issued by the Company.  On each of January 2, 2005, January 2,
2006 and December 31, 2006 the Company will grant to the Executive under the
2001 Plan options (the “Subsequent Options” and together with the Initial
Options, the “Options”) to purchase 120,000 shares of Common Stock.  The
Subsequent Options shall have a term of seven years, shall have an exercise
price per share equal to the fair market value (as defined in the 2001 Plan) of
a share of Common Stock on the date of grant, shall vest and become exercisable
in three equal annual installments, commencing on the date of grant, if the
Executive is employed by the Company or any Subsidiary on such vesting date,
except as otherwise provided in Section 10 hereof, and shall have such other
terms and conditions, not inconsistent with the foregoing or with any other
provision of this Agreement, as are customarily contained in grant letters under
the 2001 Plan heretofore issued by the Company.  In the event of a stock
dividend, stock split, share combination, exchange of shares, recapitalization,
merger, consolidation, reorganization, liquidation or other comparable changes
or transactions of or by the Company, an appropriate

 

6

--------------------------------------------------------------------------------


 

adjustment to the number of Common Stock into which the Options are exercisable
shall be made to give proper effect to such event.

 

6.             Employee Benefit Programs.  During the Term, the Executive shall
be entitled to participate in all employee pension and welfare benefit plans and
programs made available to the Company’s senior level executives or its
employees generally, as such plans or programs may be in effect from time to
time, including without limitation, pension, savings and other retirement plans
or programs, medical, dental, hospitalization, short-term and long-term
disability and life insurance plans, and any other employee benefit plans or
programs that may be sponsored by the Company from time to time, whether funded
or unfunded.

 

7.             Reimbursement of Expenses.  During the Term, the Company shall
pay or reimburse the Executive for all reasonable travel, entertainment and
other business expenses actually incurred or paid by the Executive in the
performance of his duties hereunder upon presentation of expense statements or
vouchers or such other supporting information as the Company may reasonably
require.

 

8.             Vacations.  In addition to customary paid holidays, the Executive
shall be entitled to four (4) weeks of paid vacation during each year of the
Term (and a pro rata portion thereof for any portion of the Term that is less
than a full year).  Any unused vacation days during any year shall not be
carried forward to subsequent years, nor shall the Executive receive any
additional compensation for such unused vacation days.

 

9.             The Restricted Shares.  (a)  On January 2, 2004, and in
consideration of services to be performed by the Executive hereunder, the
Company will grant to the Executive, subject to the provisions of this Section
9, 250,000 shares (the “Initial Restricted Shares”) of the Company’s Common
Stock.  In addition, on each of January 2, 2005, January 2, 2006 and January 2,
2007, the Company shall grant to the Executive an additional 40,000 shares of
Common Stock (the “Additional Restricted Shares” and, together with the Initial
Restricted Shares, the “Restricted Shares”).

 

(b)           During the Restriction Period (as defined below) relating to any
Restricted Shares, such Restricted Shares may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Executive.  Except as
provided in this Section 9, the Executive, as the owner of Restricted Shares,
shall have all the rights of a holder of Common Stock, including but not limited
to the right to receive all cash dividends or distributions paid on and the
right to vote such Restricted Shares until such date as such Restricted Shares
shall have been forfeited pursuant to Section 9(g).

 

(c)           The restrictions contained in this Section 9 on the rights of the
Executive to sell, assign, transfer or encumber the Restricted Shares and on his
ability to hold the certificates representing the Restricted Shares pursuant to
Section 9(d) shall expire as follows:

 

(i)            the restrictions on 41,667 (41,666 in the case of January 2, 2005
and January 2, 2006) Initial Restricted Shares shall expire on each of January
2, 2005, January 2, 2006, January 2, 2007, January 2, 2008, January 2, 2009 and
January 2, 2010, if the Executive is

 

7

--------------------------------------------------------------------------------


 

employed by the Company or any Subsidiary on such date, except as otherwise
provided in Section 10 hereof.  Notwithstanding the foregoing, if either (x)
EBITDA for any fiscal year during the Term shall exceed 105% of EBITDA for the
immediately preceding year or (y) the Committee so determined in its discretion
based on non-EBITDA related performance of the Executive in such fiscal year,
the Restriction Period (as defined below) with respect to an additional 41,667
Initial Restricted Shares shall expire either on (x) the date the independent
public accountants of the Company deliver to the Committee the certificate
referred to in Section 5(b) hereof or (y) the date the Committee makes such
determination.  In that event, the additional Initial Restricted Shares as to
which the Restriction Period shall expire pursuant to the foregoing sentence
shall be those Initial Restricted Shares, the Restriction Period of which would
otherwise have expired on the latest applicable date pursuant to this Section
9(c)(i).  In determining EBITDA for the purposes of this paragraph only for any
applicable fiscal year and the prior fiscal year, the results of operations of
any person or business which was the subject of an Acquisition since the
beginning of such prior fiscal year shall be included in such determination on a
pro forma basis as if such Acquisition had occurred (and all related costs and
expenses were incurred) on the day immediately preceding the first day of such
prior fiscal year and the results of operations of any person or business which
was the subject of a Disposition since the beginning of such prior fiscal year
shall be excluded in such determination on a pro forma basis as if such
Disposition had occurred (and all related costs and expenses were incurred) on
the day immediately preceding the first day of such prior fiscal year.

 

(ii)           the restrictions on 13,333 (13,334 in the case of the first
anniversary date) Subsequent Restricted Shares issued on any date hereunder
shall expire on the date of issuance and the two succeeding anniversary dates of
the date of issuance, if the Executive is employed by the Company or any
Subsidiary on such date, except as otherwise provided in Section 10 hereof.

 

(iii)          The period during which the restrictions set forth in this
Section 9(c) as to the ownership, transfer and disposition by the Executive of
any Restricted Shares shall be in effect shall be referred to herein as the
“Restriction Period.”

 

(d)           Each certificate representing Restricted Shares or Additional
Restricted Shares shall be registered in the name of the Executive, be deposited
by him with the Company together with a stock power endorsed in blank and bear
the following, or a substantially similar, legend:

 

“The transferability of this Certificate and the Common Stock represented hereby
is subject to the terms and conditions, including forfeiture, contained in the
Employment Agreement, dated as of January 1, 2004, between the Company and
Kieran E. Burke.  A copy of the Employment Agreement is on file in the executive
offices of Six Flags, Inc., 11501 Northeast Expressway, Oklahoma City, Oklahoma
73131.”

 

(e)           To the extent any Restricted Shares shall not have been registered
under the Securities Act of 1933, as amended (the “Securities Act”), the
Executive hereby represents

 

8

--------------------------------------------------------------------------------


 

and warrants that he (i) is acquiring such Restricted Shares for his own account
and not with a view to the sale or distribution thereof except in compliance
with the Securities Act of 1933, as amended (the “Securities Act”) and
applicable state securities laws and (ii) is an “accredited investor” as such
term is defined in Regulation D under the Securities Act.

 

(f)            After the Restriction Period relating to any Restricted Shares
has expired, upon the written request of the Executive, or the Executive’s legal
representative, permitted successor or heir, the Company shall deliver to the
Executive, or such legal representative, permitted successor or heir, a
certificate or certificates, without the legend referred to in Section 9(d), for
the number of such Restricted Shares.  Notwithstanding the foregoing, any
certificate or certificates so delivered shall bear such legends as the Company
may deem advisable to reflect restrictions which may be imposed by law,
including, without limitation, the Securities Act or any state “blue sky” or
other applicable securities laws.

 

(g)           The Executive’s rights to any Restricted Shares shall be forfeited
on the first date on which it can be determined that the Restriction Period with
respect to such Restricted Shares is incapable of expiring pursuant to the
provisions of Section 9(c).  Any Restricted Shares with respect to which the
Restriction Period has not expired shall be forfeited as of the last day
thereof.  Certificates representing any forfeited Restricted Shares shall be
cancelled by the Company, and the Executive shall have no rights with respect to
any such forfeited Shares.

 

(h)           If the Company shall be consolidated or merged with another
corporation, and such consolidation or merger is not a Change of Control, the
Executive will deposit with the successor corporation the certificates for the
stock or securities or the other property that the Executive is entitled to
receive by reason of his ownership of Restricted Shares in a manner consistent
with Section 9(d), and such stock, securities or other property shall become
subject to the restrictions and requirements imposed by this Section 9, and the
certificates therefor or other evidence thereof shall bear a legend similar in
form and substance to the legend set forth in Section 9(d).

 

(i)            In the event of a stock dividend, stock split, share combination,
exchange of shares, recapitalization, merger, consolidation, reorganization,
liquidation or other comparable changes or transactions of or by the Company, an
appropriate adjustment to the number of Restricted Shares shall be made to give
proper effect to such event.

 

10.           Termination of Employment.

 

(a)           Termination Due to Death.  The Executive’s employment shall
immediately terminate upon his death.  In such event, his estate or his
beneficiaries, as the case may be, shall be entitled to:

 

(i)            Base Salary (at the applicable rate in effect on the date of his
death) for a period of 365 days;

 

9

--------------------------------------------------------------------------------


 

(ii)           a Bonus for the year in which the Executive’s death occurs in an
amount equal to the Bonus (if any) that would have been payable to the Executive
with respect to such year had his death not occurred, multiplied (in the event
such death occurs before June 30 of such year) by a fraction, the numerator of
which shall be the number of days elapsed during such year prior to the date of
the Executive’s death and the denominator of which shall be 181, payable as
provided in Section 5(b);

 

(iii)          all Restricted Shares with respect to which the Restriction
Period had expired prior to the date of this death and all Restricted Shares
(including all Additional Restricted Shares not issued as of the date of death)
as to which the Restriction Period under Section 9(c) hereof has not yet expired
(as to which the Restriction Period shall then automatically and immediately
expire);

 

(iv)          all Options not granted as of the date of death and, unless
otherwise required by any plan, the continued right to exercise any then vested
stock option (including the Options) for the remainder of its term, it being
understood that all Options shall vest immediately upon such termination;

 

(v)           any amounts earned, accrued or owing but not yet paid under
Sections 5, 6 or 7 above; and

 

(vi)          other or additional benefits in accordance with applicable plans
and programs of the Company.

 

(b)           Termination Due to Disability.  The Company may terminate the
Executive’s employment, by written notice delivered to him, due to his
Disability.  In such event, he shall be entitled to:

 

(i)            an amount equal to 100% of Base Salary, at the rate in effect at
the date of such termination of his employment, for a period of 365 days
following the date of termination, less the amount of any disability benefits
provided to the Executive under any disability plan or policy;

 

(ii)           a Bonus for the year in which such termination occurs in an
amount equal to the Bonus that would have been payable to the Executive with
respect to such year had such termination not occurred, multiplied (in the event
such termination occurs before June 30 of such year) by a fraction, the
numerator of which shall be the number of days elapsed during such year prior to
the date of such termination and the denominator of which shall be 181, payable
as provided in Section 5(b);

 

(iii)          all Restricted Shares with respect to which the Restriction
Period had expired prior to the date of termination due to his Disability and
all Restricted Shares (including all Additional Restricted Shares not issued as
of the date of termination) as to which the Restriction Period under
Section 9(c) hereof has not yet expired (as to which the Restriction Period
shall automatically and immediately expire);

 

10

--------------------------------------------------------------------------------


 

(iv)          all Options not granted as of the date of termination and, unless
otherwise required by any plan, the continued right to exercise any then vested
stock option (including the Options) for the remainder of its term, it being
understood that all Options shall vest immediately upon such termination;

 

(v)           any amounts earned, accrued or owing but not yet paid under
Sections 5, 6 or 7 above;

 

(vi)          continued participation at the expense of the Company in medical,
dental and hospitalization insurance coverage in which he was participating on
the date of termination of his employment for a period equal to the longest of
(x) 12 months from the date of such termination, (y) the minimum period
prescribed by applicable law or (z) the period set forth in the applicable plan
or program of the Company; and

 

(vii)         other or additional benefits in accordance with applicable plans
and programs of the Company.

 

(c)           Termination by the Company for Cause.  In the event the Company
proposes to terminate the Executive’s employment for Cause, it shall so notify
the Executive in writing, which notice shall include (A) in reasonable detail
the particular act or acts or failure or failures to act that constitute the
grounds on which the proposed termination for Cause is based and (B) the date
(which shall not be earlier than 21 days following the date of such notice),
time and location of a Board meeting at which the Executive shall be entitled to
a hearing as to such grounds.  If, within five days after such hearing, the
Executive is furnished written notice that a majority of all then members of the
Board (excluding the Executive) have confirmed that, in their judgment, grounds
for Cause exist, his employment shall thereupon terminate for Cause.  In such
event, he shall be entitled to:

 

(i)            the Base Salary then in effect through the date of the
termination of his employment for Cause;

 

(ii)           all Restricted Shares with respect to which the Restriction
Period had expired prior to the date of such termination;

 

(iii)          any amounts earned, accrued or owing but not yet paid under
Sections 5, 6 or 7 above; and

 

(iv)          other or additional benefits in accordance with applicable plans
or programs of the Company.

 

(d)           Termination Without Cause or Constructive Termination Without
Cause.  In the event the Executive’s employment is terminated by the Company
without Cause, other than due to his Disability or death, or is terminated by
the Executive due to a Constructive Termination Without Cause, the Executive
shall be entitled to:

 

11

--------------------------------------------------------------------------------


 

(i)            the Base Salary then in effect through the date of termination of
the Executive’s employment;

 

(ii)           a Bonus for the year in which such termination occurs in an
amount equal to the Bonus that would have been payable to the Executive with
respect to such year had such termination not occurred, multiplied (in the event
such termination occurs before June 30 of such year) by a fraction, the
numerator of which shall be the number of days elapsed during such year prior to
the date of such termination and the denominator of which shall be 181, payable
immediately;

 

(iii)          an aggregate amount equal to the sum of (x) the product obtained
by multiplying three times the amount paid or payable to the Executive as Base
Salary with respect to the calendar year immediately preceding the year in which
such termination occurs plus (y) the product obtained by multiplying three times
the greater of (A) the amount paid or payable as Bonus with respect to the
calendar year immediately preceding the year in which such termination occurs
and (B) the numerical average of the amounts paid or payable as Bonus with
respect to such calendar year and the two preceding calendar years; which
aggregate amount shall be payable in one lump sum within ten Business Days after
such termination;

 

(iv)          all Restricted Shares with respect to which the Restriction Period
had expired prior to the date of termination and all Restricted Shares
(including all Additional Restricted Shares not issued as of the date of
termination) as to which the Restriction Period under Section 9(c) hereof has
not yet expired (as to which the Restriction Period shall then automatically and
immediately expire);

 

(v)           all Options not granted as of the date of termination and all
Options (which shall vest automatically as of the date of termination) and any
other stock options to the extent exercisable at the date of his termination
without Cause or Constructive Termination Without Cause, shall be exercisable
for a period of 90 days after such termination;

 

(vi)          any amounts earned, accrued or owing but not yet paid under
Sections 4, 5 or 6 above;

 

(vii)         continued participation at the Company’s expense in medical,
dental and hospitalization insurance coverage and in all other employee benefit
plans and programs in which he was participating on the date of termination of
his employment for a period equal to of the longest of (x) 6 months from the
date of such termination, (y) the minimum period prescribed by applicable law or
(z) the period set forth in the applicable plan or program of the Company; and

 

(viii)        other or additional benefits in accordance with applicable plans
and programs of the Company.

 

(e)           Change of Control.  (i) In the event of a Change of Control
(whether or not the Executive’s employment is terminated), the Executive shall
be entitled to all Restricted Shares with respect to which the Restriction
Period had expired prior to the date of the Change of

 

12

--------------------------------------------------------------------------------


 

Control and all Restricted Shares (including all Additional Restricted Shares
not issued as of the date of the Change of Control) as to which the Restriction
Period under Section 9(c) hereof has not yet expired (as to which the
Restriction Period shall then automatically and immediately expire), and (b) all
Options not granted as of the date of such Change of Control, which Options and
all other Options granted hereunder shall automatically and immediately vest as
of the date of such Change of Control and shall remain exercisable for the
remainder of their term.

 

(ii)           If during the 180 day period following a Change of Control, the
Executive’s employment is terminated by the Company (other than due to his
Disability or death) or is terminated due to a Constructive Termination Without
Cause, the Executive shall be entitled to (A) the payments and benefits provided
in Section 10(d); and (B) all amounts, entitlements or benefits under all
employee benefit plans as to which the Executive is not yet vested shall become
fully vested except to the extent such vesting would be inconsistent with the
terms of the relevant plan.

 

(f)            Voluntary Termination.  In the event of a termination of
employment by the Executive on his own initiative other than a termination due
to a Construction Termination Without Cause, the Executive shall have the same
entitlements as provided in Section 10(c) for a termination for Cause.  A
voluntary termination under this Section 10 shall be effective upon not less
than 90 days prior written notice to the Company.

 

(g)           Golden Parachute Payment Excise Tax Gross-Up.  In the event that
the Executive receives any payments or other benefits pursuant to Section 10(e),
including accelerated issuance or vesting of Restricted Stock, Options or other
stock options, then the Company shall pay the Executive any additional amounts
that are required to be paid by the Executive as excise taxes imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), in respect
to the aggregate of all payments or benefits made or provided to the Executive
under Section 10(e), this Section 10(g) or otherwise under this Agreement or
under any other plans or programs of the Company.

 

(h)           No Mitigation.  In the event of any termination of employment
under this Section 10, the Executive shall be under no obligation to seek other
employment.

 

(i)            Nature of Payments.  Any amounts due under this Section 10 are in
the nature of severance payments have been determined to be reasonable by the
Company and are not in the nature of a penalty.

 

(j)            Notice of Termination.  Except as otherwise provided in this
Section 10 and except in the case of a termination due to the Executive’s death,
the Company or the Executive (as the case may be) shall deliver written notice
of termination of employment to the other party hereto which notice shall
specify the effective date of termination in accordance herewith.

 

11.           Indemnification.  (a)  The Executive shall be entitled to the
benefit of the indemnification provisions contained on the date hereof in the
Certificate of Incorporation and By-Laws of the Company (not including any
amendments or additions hereafter that limit or

 

13

--------------------------------------------------------------------------------


 

narrow, but including any that add to or broaden, the protection afforded to the
Executive by those provisions), to the fullest extent permitted by applicable
law at the time of the assertion of any liability against the Executive in
respect of any matter relating to the period during which the Executive is
employed by the Company, no matter when arising.

 

(b)           During the period in which the Executive is employed by the
Company, the Company agrees to maintain a directors’ and officers’ liability
insurance policy covering the Executive to the extent the Company provides such
coverage for its other executive officers, which policy shall be maintained on a
claims occurred, rather than claims made, basis.

 

12.           Effect of Agreement on Other Benefits.  Except as specifically
provided in this Agreement, the existence of this Agreement shall not prohibit
or restrict the Executive’s entitlement to full participation in the employee
benefit and other plans or programs in which senior executives of the Company
are eligible to participate.

 

13.           Covenant Not-to-Compete.  During the two years following the end
of the Executive’s employment by the Company (the “Covenant Period”):

 

(a)           The Executive agrees that he will not, directly or indirectly, as
a partner, officer, employee, director, stockholder, proprietor, consultant,
representative, agent or otherwise become or be interested in, or associate with
or render assistance to (i) any person engaged in the ownership, operation
and/or management of any water park, amusement park, theme park, marine or
wildlife park, outdoor mini-theme park or family amusement or entertainment
center (collectively, “Parks”) located within the United States of America (or
in the event the Company owns or otherwise operates any Park outside the United
States of America, in any location within a 250 mile radius of such location) or
(ii) if during the Term, the Company commences any line of business, in addition
to the ownership, operation and/or management of Parks, and if, during the last
full fiscal year of the Company preceding the date of the termination of the
Executive’s employment, such other line of business accounted for at least 10%
of the Company’s revenue during such year, any person engaged in such other line
of business within a 250 mile radius of any location at which the Company is
then engaged therein.  The foregoing provisions shall not, however, prohibit the
ownership by any Executive of securities in accordance with Section 4(c)(i).

 

(b)           The Executive agrees that he will not, directly or indirectly,
during the Covenant Period, for his own benefit or for the benefit of any other
person knowingly solicit the professional services of any employee of the
Company or any Subsidiary or any person who had been such an employee within
three months prior thereto or otherwise interfere with the relationship between
the Company or any Subsidiary and any of such persons.

 

(c)           The Executive recognizes and acknowledges that, in connection with
his employment by the Company, he has had and will continue to have access to
valuable trade secrets and confidential information of the Company and its
Subsidiaries and Affiliates including, but not limited to, customer and supplier
lists, business methods and processes, marketing, promotional, pricing and
financial information and data relating to employees and agents (collectively,
“Confidential Information”) and that such Confidential Information is being

 

14

--------------------------------------------------------------------------------


 

made available to the Executive only in connection with the furtherance of his
employment by the Company.  The Executive agrees that during the Term and
thereafter, he will not use or disclose any of such Confidential Information to
any person, except that disclosure of Confidential Information will be
permitted:  (i) to the Company, its Subsidiaries and Affiliates and their
respective advisors; (ii) if such Confidential Information has previously become
available to the public through no fault of the Executive; (iii) if required by
any court or governmental agency or body or is otherwise required by law;
(iv) if necessary to establish or assert the rights of the Executive hereunder;
or (v) if expressly consented to by the Company.

 

(d)           The parties agree that a violation of the foregoing agreements not
to compete or disclose, or any provision thereof, will cause irreparable damage
to the Company, and the Company shall be entitled (without any requirement of
posting a bond or other security), in addition to any other rights and remedies
which it may have, at law or in equity, to an injunction enjoining and
restraining the Executive from doing or continuing to do any such act or any
other violations or threatened violations of this Section 13.

 

(e)           The Executive acknowledges and agrees that the restrictive
covenants set forth in this Section 13 (the “Restrictive Covenants”) are
reasonable and valid in geographical and temporal scope and in all other
respects.  If any court determines that any of the Restrictive Covenants, or any
part thereof, is invalid or unenforceable, the remainder of the Restrictive
Covenants shall not thereby be affected and shall be given full force and
effect, without regard to the invalid or unenforceable parts.

 

(f)            If any court determines that any of the Restrictive Covenants, or
any part thereof, is invalid or unenforceable for any reason, such court shall
have the power to modify such Restrictive Covenant, or any part thereof, and, in
its modified form, such Restrictive Covenant shall then be valid and
enforceable.

 

14.           Severability.  Should any provision of this Agreement be held, by
a court of competent jurisdiction, to be invalid or unenforceable, such
invalidity or unenforceability shall not render the entire Agreement invalid or
unenforceable, and this Agreement and each individual provision hereof shall be
enforceable and valid to the fullest extent permitted by law.

 

15.           Successors and Assigns.  (a)  This Agreement and all rights under
this Agreement are personal to the Executive and shall not be assignable other
than by will or the laws of descent.  All of the Executive’s rights under this
Agreement shall inure to the benefit of his heirs, personal representatives,
designees or other legal representatives, as the case may be.

 

(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.  Any person succeeding to the
business of the Company by merger, purchase, consolidation or otherwise shall
assume by contract or operation of law the obligations of the Company under this
Agreement.

 

16.           Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of New York, without regard to the
conflicts of laws rules thereof.

 

15

--------------------------------------------------------------------------------


 

17.           Notices.  All notices, requests and demands given to or made upon
the respective parties hereto shall be deemed to have been given or made three
(3) business days after the date of mailing when mailed by registered or
certified mail, postage prepaid, or on the date of delivery if delivered by
hand, or by any nationally-recognized overnight delivery service, addressed to
the parties at their addresses set forth below or to such other addresses
furnished by notice given in accordance with this Section 17:  (a) if to the
Company, 122 East 42nd Street, New York, New York 10168, Attn: Board of
Directors, and (b) if to the Executive, 69 Prospect Street, Summit, New Jersey
07901.

 

18.           Withholding.  All payments required to be made by the Company to
the Executive under this Agreement shall be subject to withholding, employment,
social security, medicare, unemployment and other payroll taxes and deductions
in accordance with the Company’s policies applicable to senior executives of the
Company and the provisions of any applicable employee benefit plan or program of
the Company.

 

19.           Complete Understanding.  This Agreement supersedes any prior
contracts, understandings, discussions and agreements relating to employment
between the Executive and the Company and constitutes the complete understanding
between the parties with respect to the subject matter hereof.  No statement,
representation, warranty or covenant has been made by either party with respect
to the subject matter hereof except as expressly set forth herein.

 

20.           Modification; Waiver.  (a)  This Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by the Company and the Executive or in the case of a
waiver, by the party against whom the waiver is to be effective.  Any such
waiver shall be effective only to the extent specifically set forth in such
writing.

 

(b)           No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

 

21.           Mutual Representations.  (a)  The Executive represents and
warrants to the Company that the execution and delivery of this Agreement and
the fulfillment of the terms hereof (i) will not constitute a default under or
conflict with any agreement or other instrument to which he is a party or by
which he is bound and (ii) do not require the consent of any person.

 

(b)  The Company represents and warrants to the Executive that this Agreement
has been duly authorized, executed and delivered by the Company and that such
execution and delivery and the fulfillment of the terms hereof (i) will not
constitute a default under or conflict with any agreement or other instrument to
which it is a party or by which it is bound and (ii) do not require the consent
of any person.

 

16

--------------------------------------------------------------------------------


 

(c)           Each party hereto represents and warrants to the other that this
Agreement constitutes the valid and binding obligation of such party enforceable
against such party in accordance with its terms.

 

22.           Headings.  The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
this Agreement.

 

23.           Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  This Agreement
shall become effective when each party hereto shall have received counterparts
hereof signed by the other party hereto.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed in
its corporate name, and the Executive has manually signed his
name hereto, all as of the day and year first above written.

 

 

 

SIX FLAGS, INC.

 

SIX FLAGS OPERATIONS INC.

 

 

 

 

 

By:

 /s/ Paul A. Biddelman

 

 

Paul A. Biddelman

 

Chairman of the

 

Compensation Committee

 

 

 

 

 

/s/ Kieran E. Burke

 

 

Kieran E. Burke

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

If the quotient of

  Actual EBITDA for the applicable year 

Budgeted EBITDA for the applicable year

 

 

 

Applicable Percentage

 

 

 

 

 

(rounded to the nearest thousandths) equals:

 

 

 

 

 

 

 

between (and including) .945 and (but excluding) .950

 

95

%

between .940 and (but excluding) .945

 

90

%

between .935 and (but excluding) .940

 

85

%

between .930 and (but excluding) .935

 

80

%

between .925 and (but excluding) .930

 

75

%

between .920 and (but excluding) .925

 

70

%

between .915 and (but excluding) .920

 

65

%

between .910 and (but excluding) .915

 

60

%

between .905 and (but excluding) .910

 

55

%

between .900 and (but excluding) .905

 

50

%

between .895 and (but excluding) .900

 

45

%

between .890 and (but excluding) .895

 

40

%

between .885 and (but excluding) .890

 

35

%

between .880 and (but excluding) .885

 

30

%

between .875 and (but excluding) .880

 

25

%

between .870 and (but excluding) .875

 

20

%

between .865 and (but excluding) .870

 

15

%

between .860 and (but excluding) .865

 

10

%

between .850 and (but excluding) .860

 

5

%

less than .850

 

0

%

 

1

--------------------------------------------------------------------------------